 In the MatterOf CHARLES BINNS, ET AL.,D/B/ABINN-S PASSAIC IRON &BRASS FOUNDRY, EMPLOYERandINTERNATIONALMOLDERS & FOUN-DRY WORKERS UNION OF NORTHAMERICA, AFL,PETITIONERCase No. 2-RC=90.-Decided April 07, 19418Feder & Rinzler, by Mr. Joseph A. Feder,of Passaic, N. J., andMr. Charles D. Binns,of Clifton, N. J., for the Employer.Messrs. Frank JennetteandAlfred L. Cook,of New York City, forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Passaic,New Jersey, on January 7, 1948, before Robert Silagi, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCharles Binns,Warren Binns, Russell Binns, Harold Binns, andHenry Binns, copartners doing business as Binns Passaic Iron & BrassFoundry, herein called the Employer, are engaged in the manufactureof grey iron and semi-steel castings at their establishment in Passaic,New Jersey.During 1947, the Employer purchased for use in itsoperations materials valued at $73,248, of which $22,163 representedpurchases and shipments from sources outside the State of New Jersey.During the same year, the Employer sold approximately $300,000worth of finished products to purchasers within the State, including'Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of Chairman Herzogand Board Members Murdock and Gray.77 N.L. R. B., No. 60.380 BINNS PASSAIC IRON & BRASS FOUNDRY381a number of companies engaged in interstate commerce and overwhich the Board has asserted jurisdiction in other proceedings.2We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act 3II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.The Employer asserted at the hearing that evidence of the Petition-er's showing of representative interest should be introduced in evi-dence.As we have frequently held that the Petitioner'sprima facieshowing of representation is solely a matter of administrative proce-dure to be determined by the Board itself, we find no merit in theEmployer's Contention .4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of the Employer's molders,core makers and apprentices, excluding supervisors as defined in theAct.The Employer takes no position with respect to the appropriate-ness of the proposed unit. It is clear that these employees composea well-recognized, apprenticeable craft group, such as we have here-tofore found may constitute an appropriate unit.53Matter of Manhattan Rubber Manufacturing Division of Raybestos-Manhattan, Inc.,71 N L R.B 673;Matter of United States Rubber Company,20 N. L. R. B.473; and alsoconsent-election proceedings inMatter of Rutherford Machinery Division of Sun ChemicalCorporation,Case No. 2-R-7738; andMatter of Morrison Machine Company,Case No.2-R-7548.s SeeMatter of Keith Furnace Company,73 N. L. R. B. 754;andMatter of The Con-solidated Pipe Company,72 N. L.R. B. 1236.4Matter of0.D. Jennings&Company,68 N. L. R. B. 516;Matter of Mascot StoveCompany, 75 N. LR. B. 427; andMatter of Davis Lumber Company, Inc.,75 N. L. R. B.851.5Matter of Savill Company,74 N. L R. B 14;andMatter of John Deere DubuqueTractor Company,72 N. L.R. B. 656. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all molders,core makers and apprentices employedby the Employer,excluding all supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Charles Binns,et al.,d/b/aBinns Passaic Iron & Brass Foundry, Passaic,New Jersey,an electionby secret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the Second Region,and subject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employeeswho did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,and also excluding employees on strike who are not entitledto reinstatement,to determine whether or not they desire to be repre-sented by International Molders & Foundry Workers Union of NorthAmerica, AFL,for the purposes of collective bargaining.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.